Citation Nr: 0934511	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial increased evaluation for post 
traumatic stress disorder (PTSD), originally evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.


FINDING OF FACT

Effective March 22, 2006, the Veteran's PTSD has been 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, the inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

Effective March 22, 2006, the criteria for an initial 
disability rating of 70 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION


Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in April 2006, 
April 2007, and September 2007.  These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  

Additionally, the April 2006 letter informed the Veteran of 
how the RO assigns disability ratings and effective dates if 
a claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The available 
service treatment records, VA medical records, and lay 
statements are associated with the claims file.  The Veteran 
was afforded VA examinations.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
Veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
Veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 
Id.

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). Id.

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). Id.

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. Id.

There is no question that GAF score and interpretations of 
the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating assigned. See 38 C.F.R. § 4.126(a).

Background

In May 2006, the Veteran underwent a VA examination reported 
that he worked for the postal service and had no trouble on 
the job because he stayed to himself.  The Veteran was living 
with his common law wife of 30 years.  He reported he had no 
real friends and was not close to his own family.  The 
Veteran stated he spent time reading and occasionally 
travelled with his partner.  He reported that he was "sad" 
or "down" most of the time.  He had lost interest in many 
things, such as baseball and hunting, and mostly stayed by 
himself to keep out of trouble.  

He reported a history of irritability and angry outbursts 
where he would get into fights with friends or people on the 
street, one incident included being knocked unconscious by a 
larger man, and another, chasing an Asian man with a pipe.  
The Veteran reported some homicidal ideation towards his boss 
and his Asian co-workers, as he did not get along with them, 
and thought about hurting them, however, he strongly denied 
any intent to act on these thoughts because he did not want 
to go to jail and desert his partner.  The Veteran 
acknowledged it was difficult for him to be around Asian 
people because of his experiences in Vietnam.  

The Veteran reported frequent nightly awakenings and often 
felt as if he were back in Vietnam.  He reported nightmares 
for many years and at times had awakened with nightsweats and 
heart racing.  He had a restricted range of affect.  He was 
hypervigilant, jittery, and nervous much of the time.  He 
reported an exaggerated startle response and stated that it 
was dangerous for people to sneak up on him because he felt 
that he was being ambushed.  

The examiner noted the Veteran was casually dressed, well 
groomed, and cooperative with the interviewer, but made 
infrequent eye contact.  His motor functioning was 
unremarkable, mood was dysphoric, and affect was constricted.  
He was tearful during the interview describing his combat 
experiences.  His speech was within normal limits; his 
thought process was organized and goal directed; and thought 
content was notable for feelings of guilt and worry.  The 
Veteran denied any current suicidal ideation, intent, or 
plan.  He admitted to some homicidal ideation but denied any 
intent or plan.  He denied auditory or visual hallucinations.  
He was alert and oriented to the month and date, but could 
not remember the day of the week.  Recent and remote memory 
appeared to be grossly intact, and insight and judgment were 
fair.  

The examiner diagnosed the Veteran with chronic PTSD and 
assigned a GAF of 55; alcohol dependence in sustained full 
remission; social isolation and difficulty with anger 
management.  

The examiner stated the Veteran had PTSD for many years.  The 
examiner opined the Veteran's psychiatric symptoms were 
moderate in terms of functional impairment, however, had 
clearly impacted his ability to function socially and on the 
job over the years.  The examiner stated the Veteran had 
sustained his work likely because this was a job that allowed 
him to function without much interaction with other people. 

In July 2008, the Veteran underwent a VA examination and 
reported almost daily intrusive thoughts, nightmares two to 
three times per week, full flashbacks with dissociation three 
to four times per year, and most recently, two months ago.  
He reported distress and physiological reactivity when 
exposed to reminders and avoided feelings, thoughts, and 
conversations about the trauma, as well as reminders.  Since 
his return from Vietnam, he reported an overall diminished 
interest in life and estrangement and detachment from people, 
although he denied the inability to have loving feelings 
toward his spouse.  He admitted to an altered foreshortened 
sense of the future.  

He reported an anger management problem, to include 
irritability, and was prone to violence, although he reported 
there had been none in four years.  He sold his car, but 
prior to that was vulnerable to road rage.  He admitted to 
hyperarousal, hypervigilance, and a startled reflex which 
continued to be exaggerated.  Concentration was poor and he 
reported a deterioration in his concentration and increase in 
distractibility during the past year.  Sleep and appetite 
continued to be poor.  He reported a dysphoric mood and this 
had not changed since the previous exam.  Energy was "pretty 
good" and motivation was intact for the most part.  He 
reported he did engage in some pleasurable activities, such 
as cleaning the house and going with his partner to Atlantic 
City or Las Vegas.  

In regard to suicidal ideation, the Veteran reported change 
over the past two years in that he tended to think more about 
the possibility of ending his life, however, no attempts had 
been made. He though of jumping in front of a train or from a 
building but denied current intent.  He denied homicidal 
ideation, but did state that he had thoughts at times of 
striking out and hurting people when he was angered, but was 
able to stop himself.  He denied significant anxiety symptoms 
aside from his PTSD.

The examiner noted the Veteran was casually dressed and 
neatly groomed.  He was friendly and cooperative with the 
interviewer, although he made almost no eye contact.  Speech 
was somewhat slow and motor unremarkable.  Affect was 
constricted and diminished, and appropriate to mood and 
ideation, which was dysphoric and resigned.  Thought 
processes were logical, coherent, and goal directed with 
evidence of thought disorder.  Thought content was 
unremarkable.  Suicidal ideation was as reported above, and 
no homicidal ideation.  He stated that he had visual 
hallucinations in the past, seeing shadows of people, but 
none currently. The Veteran was alert and oriented times 
three but stated that both concentration and recent recall 
have deteriorated in the last year or so.  This appears 
primarily attributable to increased distractibility.  
Judgment and insight were good.

The examiner diagnosed the Veteran with PTSD and assigned a 
GAF of 52.  The examiner stated the Veteran also likely met 
the criteria for alcohol abuse, and stated all of the 
Veteran's psychiatric symptoms were associated with PTSD.  
The examiner stated it was his opinion that PTSD was the 
Veteran's primary psychiatric disorder and his alcohol abuse 
was secondary to this, as a way of self-medicating.  The 
examiner stated the Veteran's psychiatric incapacity was 
moderate.  

The examiner opined the social and occupational impact of the 
Veteran's PTSD were manifested in significant social 
isolation and avoidance he continued to engage in, his anger 
management difficulties and temper, and limited tolerance for 
social interaction and interpersonal demands in both home and 
work situations.  He appeared to be managing at work somewhat 
better due to a more understanding supervisor.  He did report 
examples of conflict with fellow workers of Asian descent, 
irrationally becoming more angry and reactive to them.

Analysis

The Veteran contends that his PTSD is more severely disabling 
than is reflected by the 50 percent disability rating 
assigned effective March 22, 2006, the date the Veteran filed 
a claim of entitlement to service connection for PTSD. 

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board will grant the claim and assigns a 70 percent 
disability evaluation, effective March 22, 2006.

Resolving all doubt in favor of the Veteran, the Board is of 
the opinion that the Veteran's PTSD meets the criteria for a 
rating of 70 percent.  In his May 2006 and July 2008 VA 
examinations, the examiner noted the intensity of the 
Veteran's PTSD was chronic and assigned a GAF of 52-55.  In 
addition, the Veteran continued to have a full compliment of 
depressive symptoms, which were constant.  The Veteran 
reported frequent thoughts of suicide, the July 2008 VA 
examiner noted the Veteran invoked imagery as to how he would 
accomplish this.  Additionally, the Veteran has expressed 
thoughts of violence, which he stated he would not act on.  
The Veteran admitted that had it not been for an 
understanding supervisor, he would have been fired long ago.  
Finally, the Veteran reported no friendships, estrangement 
from his family, and a tendency to isolate himself completely 
to avoid trouble. 

In light of the rating criteria, the overall evidence 
supports a schedular rating of 70 percent for PTSD for the 
appellate period effective March 22, 2006.  In this regard, 
the medical evidence indicates the Veteran has occupational 
and social impairment, with deficiencies in most areas, such 
as work, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and, the inability to establish 
and maintain effective relationships.

A higher rating is not warranted in this matter as the 
Veteran has not shown total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The record thus approximates findings consistent with 
occupational and social impairment, with deficiencies in most 
areas due to such symptoms as suicidal ideation, and near-
continuous panic or depression, which more approximates the 
criteria for a 70 percent rating. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

Accordingly, the Board finds that the Veteran has met the 
requirements for a 70 percent rating for PTSD, effective from 
March 22, 2006.


Extra-Schedular

Notwithstanding the above discussion, ratings in excess of 
the assigned schedular evaluations for the Veteran's above-
noted disability may be granted when it is demonstrated that 
the particular disabilities present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the Veteran's service-connected 
disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b). The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations. 38 U.S.C.A. § 1155. 
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." 38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluation in 
this case is inadequate. As discussed above, there are higher 
ratings for the Veteran's disability, but the required 
manifestations have not been shown in this case. The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case. 



ORDER

Entitlement to a  rating of  70 percent for PTSD for the 
period beginning March 22, 2006, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


